Delzotto v Leboy (2022 NY Slip Op 00552)





Delzotto v Leboy


2022 NY Slip Op 00552


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, NEMOYER, CURRAN, AND BANNISTER, JJ.


84 CA 21-00196

[*1]JOHN T. DELZOTTO, PLAINTIFF-RESPONDENT,
vKATHLEEN LEBOY, MAXIAMILLION M. HERNANDEZ, DEFENDANTS-APPELLANTS, ET AL., DEFENDANT. 


KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (NELSON E. SCHULE, JR., OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
LAW OFFICE OF ERIC B. GROSSMAN, WILLIAMSVILLE (ERIC B. GROSSMAN OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Erie County (Catherine R. Nugent Panepinto, J.), entered January 7, 2021. The order, among other things, denied the motion of defendants Kathleen Laboy and Maxiamillion M. Hernandez to dismiss the action and vacate a prior order granting plaintiff summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on November 18, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court